Title: From George Washington to Thomas Paine, 18 September 1782
From: Washington, George
To: Paine, Thomas


                  Sir
                     
                     Head Quarters 18th Sepr 1782
                  
                  I have the pleasure to acknowledge your favor of the 7th instant—informg of your proposal to present me with fifty Copies of your last publication, for the amusement of the army.
                  For this Intention you have my sincere thanks, not only on my own acco., but for the pleasure, I doubt not, the Gentlemen of the army will receive from the perusal of your Pamphlets.
                  Your Observations on the Period of Seven Years, as it applies itself to & affects British minds, are ingenious—and I wish it may not fail of its Effects in the present Instance—The Measures & the policy of the Enemy are at present in great perplexity & Embarrassments—But I have my fears, whether their Necessities (which are the only operating motive with them) are yet arrived to that point, which must drive them unavoidably into what they will esteem disagreeable & dishonorable Terms of peace—such for Instance as an absolute, unequivocal admission of American Independence, on the Terms upon which she can accept it.
                  For this Reason, added to the Obstinacy of the King—and the probable consonant principles of some of his principal Ministers, I have not so full Confidence in the Success of the present Negociation for peace, as some Gentlemen entertain.
                  Should Events prove my Jealousies to be ill founded, I shall make my self happy under the Mistake—consoling my self with the Idea of havg erred on the safest Side, & enjoying with as much Satisfaction as any of my Countrymen, the pleasing Issue of our severe Contest.
                   The Case of Capt. Asgill has indeed been spun out to a great Length—But with you, I hope, that its termination will not be unfavourable to this Country.  I am &c.
                  
               